Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 1 of 9 PageID #: 6




              EXHIBIT
                A
      Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 2 of 9 PageID #: 7


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
                                                             X
PATRICIA RIVERS,
                                                                     Index No.:707629.2021
                                                        Plaintiff,

                            -against-

DICK'S SPORTING GOODS, INC. and UNIFIRST
CORPORATION,

                                                     Defendant.
                      ------- --------------------- --------- -X
                                                                          e/0 C S C
                           NOTICE OF ELECTRONIC FILING
                                (Uniform Rule 202.5-bb)

      You have received this Notice because the Plaintiff, Patricia Rivers, has filed this case using

the New York State Courts E-Filing System (NYSCEF) and you are a defendant in

this case or a party to a related case. The following documents are hereby served upon you by

electronic filing: Plaintiff s Supplemental Summons & Amended Verified Complaiiit

Dated: Scarsdale, New York
       Apri15, 2021
                                                  RANDAZZO           GIFFORDS, PC.

                                                   (3 -\ -~-
                                          By:     Jo e Randazzo
                                                  Attorneysfor Plaintiff
                                                  700 White Plains Road, Suite 381
                  _                               Scarsdale, New York 10583
                                                  914-821-6900
                                                  jrandazzo@rgpclaw.com


To:       DICK'S SPORTING GOODS, INC.
         c/o CORPORATION SERVICE COMPANY
         80 State Street
         Albany, New York 12207

         UNIFIRST CORPORATION
         c/o THE PRENTISS-HALL CORPORATION SYSTEM, INC.
          80 State Street
         Albany, New York 12207
        Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 3 of 9 PageID #: 8
FILED: QUEENS COUNTY CLERK 04 0 2021 10:32 AM                        INDEX NO.                            707629/2021
NYSGEF DOC. NO. 3                                                                      RECEIVED NYSCEF: 04/02/2021




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF QUEENS
                                                                         Index No: 707629/2021
           PATRICIA RIVERS,

                                                              Plaintiff, SUPPLEMENTAL
                                                                         SUMMONS
                                    -against-
                                                                         Plaintifl(s) Designate(s)
           DICK'S SPORTING GOODS, INC. and UNIFIRST                      Queens
           CORPORATION,                                                  County as the Place of trial

                                                             Defendant. The basis of venue is
                            _ .   - -- . ~---- -- --------     ------ -X Plaintiff s residence

          To the above-named Defendant:

                  YOU ARE HEREBY SUMMONED to answer the Complaint in tbis action and to serve
          a copy of your Answer on the Plaintiff attorneys within twenty (20) days after the service of this
          Summons, exclusive of the day of service (or within 30 days after the service is complete, if this
          Summons is not personally delivered to you within the State of New York). In case of your failure
          to appear or an.swer, Judgment will be taken against you by default for the relief demanded in the
          Complaint.

          Dated: Scarsdale, New York
                 Apri12, 2021
                                                                RANDAZZO $F GIFFORDS, P.C.


                                                                By: Joyce Randazzo
                                                                Attomeys for Plaintiff(s)
                                                                700 White Plains Road, Suite 381
                                                                Scarsdale, New York 10583
                                                                914-821-6900
          DEFENDANTS' ADDRESSES:

          DICK'S SPORTING GOODS, INC.
          c% CORPORATION SERVICE COMPANY
          80 State Street
          Albany, New York 12207

          UNIFIRST CORPORATIOIN
          c/o THE PRENTISS-HALL CORPORATION SYSTEM, INC.
          80 State Street
          Albany, New York 12207




                                                      1 of 1
         Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 4 of 9 PageID #: 9
FILED.: QUEENS CO[TNTY .CLEI'tEC 04 02 202 10:32 AM                   INDEX NO.                       707629/2021
NYSCEF DOC. N0. 4                                                                      RECEIVED NYSCEF: 04/02/2021




          SUPREME COURT OF THE STATE OF NEVV YORK
          COUNTY OF QUEENS
                                                                     X    Index No.: 707629/2021
           PATRICIA RIVERS,

                                                      Plaintiff,
                                                                          AMENDED VERIFIED
                                    -against-                             COMPLAINT

          DICK'S SPORTING GOODS, INC. and UNIFIRST
          CORPORATION,

                                                      Defendants.
                                                                     X


                    Plaintiff, by her attorneys, BANDAZZO & GIFFORDS, P.C., complai_nin$ of

            the defendants, alleges as follows upon information and belief:

                    1.     That at all times hereinafter mentioned, the plaintiff was a resident of

            Queens County, City and State of New York residing at 116-11 126" Street, South Ozone

            Park, New York

                    2.    That at all times hereinaffter mentioned, the defendant, DICK' S

            SPORTING GOODS, INC (hereinafter referred to as "Dick's") was a foreign corporation

            duly authorized to do business in the State of New York.

                    3.     That at all times hereinafler mentioned, defendant; DICK' S, was doing

            business as Dick's Sporting Goods in the State of New York

                    4.     That at all times hereinafter mentioned, defendant, DICK's, leased

            premises located at Roosevelt Field Mall, with a street address commonly known as 630

            Old Country Road, Garden City, NY 11530.

                    5.     That at all times hereinafter mentioned, defendant, DICK's, operated the

            aforesaid premises located at Roosevelt Field Mall.

                                                         1

                                                      1 of 6
              Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 5 of 9 PageID #: 10
    WILED::   UEENS COUNTY CLEFtK 04 02 2021 10:32 MR                      INDEX N0. 707629/2021
    NYSGEF DOC. N0. 4                                                                     RECEIVED NYSCEF: 04/02/2021



                        6.      That at all times hereinafter mentioned, defendant, DICK's, managed said

i                premises located at Roosevelt Field Mall.

                        7.      That at all times hereinaffter mentioned, defendant, DICK's, controlled

                 said premises located at Roosevelt Field Mall.

                        S.      That at all times hereinafter riieritioned, defendant, DICK's, maintained

                 said premises located at Roosevelt Field Mall.

                        9.      That at all times herei.nafter mentioned, the aforesaid premises were open

                 to members of the public, including the plaintiff herein.

                        10.     That at all times hereinafter mentioned, defendant DICK's invited

                 members of the public to enter its premises for its business purposes.

                        11.     That at all times hereinafter mentioned, defendant, UNIFIRST

                 CORPORATION, (hereinafter referred to as "UNIFIRST"), was a foreign corporation

                 authorized to do business in New York State.

                        12.     That at all times hereinafter mentioned, defendant, UNIFIRST, engaged in

                 the business of providing facilities services including floorcare to DICK's.

                        13.     That at all times hereinafter mentioned, defendant, UNIFIRST, and

                 defendant DICK's entered into a contract wherein UNIFIRST, for a fee, agreed to

                 provide floor mats and runners to defendant, DICK' S at the aforesaid location.

                        14.     That at all times hereinafter mentioned, defendant, iJNIFIRST, and

                 defendant DICK's entered into a contract wherein UNIFIRST, for a fee, agreed to

                 maintain floor mats and runners for defendant, DICK'S at the aforesaid location.




                                                               2

                                                             2 of 6
           Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 6 of 9 PageID #: 11
E'ILED':   UEENS COUNTY CLEFK 04 02 2021 10:32 AM                       INDEX NO. 707629/2021
NYSCEF DOC. NO. 4                                                                         RECEIVED NYSCEF: 04/02/2021




                    15.    That on or about December 26, 2021, while the plaintiff, PATRICIA

            RIVERS, was lawfully at the aforesaid premises, as a result of the negligence of the

            defendants, by their servants, agerrts, and/or employees, she was caused to trip and fall on

            a portion of entrance matting and runners at said premises, and to sustain serious personal

            injuries, without any negligence on her part contributing thereto.

                    16.    The negligence of the defendants, by their servants, agents, and/or

            employees consisted of failing to properly select, install, place, inspect, construct,

            maintain, and/or keep in good repair the niatting and or runners at said premises; in

            breaching its non-delegable duty to persons on its premises to keep said matting and or

            ranners in a reasonably safe condition and in good repair; in causing and permitting the

            matting and or ranners to be in an unsafe and dangerous condition to persons thereat; in

            pennitting a trap and/or dangerous condition and/or hazard thereat; in creating and/or

            permitting to exist a hazardous condition with notice and/or knowledge thereof; in failing

            to inspect and properly maintain said matting and runners; in failing to maintain said

            matting and runners with knowledge and/or notice that failure to do so would cause an

            unreasonable risk of injury; in failing to use reasonable care under the circumstances; in

            failing to properly select, install and place said matting or runners; in failing to keep the '

            matting and ranners at said prenrises in a reasonably safe condition for the protection of

            all persons whose presence was reasonably foreseeable, including the plaintiffherein; in

            failing to provide safe ingress and egress for persons invited therein; in failing to take

            reasonable precautions and/or failing to make proper repairs and/or failing to maintain

            said matting and runners in a proper condition under the circumstances; in failing to

            attend to a foreseeable risk of injury as a result of an improperly selected, installed and/or



                                                           3

                                                        3 of 6
        Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 7 of 9 PageID #: 12
FILED: QUEENS COUNTY CI,ERK 04. 02 ;202 10:32 AM                     INDEX NO. 707629/2021
NYSGEF DOC. NO. 4                                                                        RECEIVED NYSCEF: 04/02/2021




            maintained matting and ranners; in failing to hire and/or supervise its servants, agents

            and/or employees to whom care of the matting or runners was delegated; in failing to

            provide proper lighting; in violating applicable laws ordinances, statutes, rules and

            regulations of Nassau County, and the State of New York; in disregarding due care for

            the safety of persons lawfully at the premises; in being otherwise careless and negligent

            in the premises; and further, plaintiffreserves the right to rely upon the doctrine of res

            Ipas loquitur.

                    17.      Tha.t this action falls within one or more of the exceptions as set forth in

            Section 1602 of the CPLR.

                    18.      That by reason of the foregoing, plaintiff was rendered sick, sore, lame

            and disabled and was severely injured internally and externally and suffered injuries to

            her person and will continue to sufffer physical pain, mental anguish, requiring medical

            attendion, care and dimirushed quality of her life, enjoyment thereof and incurred

            expenses all to her damage in a sum which exceeds the jurisdictional limits of all lower

            courts which would otherwise have jurisdiction.
                                                     :
                   WHEREFORE, plaintiff denands judgment against the defendants in a sum

             which exceeds the jurisdictional limits of all lower courts which would otherwise have

            jurisdiction, together with costs and disbursements of said action.

            Dated: Scarsdale, New York
                   Apri12, 2021

                                                                    RANDAZM & GIFFORDS, P.C.
                                                                    By: Joyce Randazzo
                                                                    Attorneys for Plaintiff
                                                                    700 White Plains Road, Suite 381
                                                                    Scarsdale, New York 10583
                                                                    (914)821-6900




                                                            ~


                                                        4 of 6
         Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 8 of 9 PageID #: 13
FILED : OUEENS COUNTY CLE>;LIC 04 02. 2021 10 : 32 AMI                INDEX NO. 707629/2021
NYSCEF DOC. N0. 4                                                                              RECETVED NYSCEF: 04/02/2021




                                      ATTOItNEY'S VERIFICATION and CERTIFICATION
            STATE OF NEW YORK)

            COUNTY OF WBSTCHESTER )

                     The undersigned, an attorney duly admitted to practice 1aw in the State of New York,

            respectfully afi"irms the truth of the following statements under penalty of perjury and pursuant to

            Section 2106 of the CPLR:

                     That she is a member of the law firm of RANDAZZO & GIFFORDS, P.C., attomeys for

            the plaintiff PATRICIA RIVERS in the within action.

                     That she has read the foregoing SUPPLEIVIENTAL SUMMONS AND AMENDED

            COMPLAINT and knows the contents thereof; that the same is trne to she's own knowledge,

            except as to the matters therein alIeged on infonnation and belief, and that as to those matters she

            believes them to be true. The source of her information consists of records and information

            contained in the file relating to the said action maintained in the office of the attomey for the

            plaintiff.

                     The reason that this Verification is made by her is because the plaintiff is not a resident of

            the County of Westchester, in which she maintains her offlce.

                     The undersigned attorney certifies that, pursuant to 22NYCRR 130-1.1, to the best of her

            knowledge on information and belief formed atter an inquiry reasonable under the circumstances,

            the presentation of the within document or the contentions therein are not frivolous, as defined in

            subsection (c) of Section 130-1.1, including that the substance of any factual statement therein is

            not false.

            Dated: Scarsdale, New York
                   Apri12, 2021

                                                                                  1     9-L-~
                                                                                JOYCE RANDAZZO




                                                           5 of 6
           Case 1:21-cv-02653 Document 1-1 Filed 05/12/21 Page 9 of 9 PageID #: 14
                                                                                                  INDEX N0. 707629/2021
NYSGEF DOC. N0. 4                                                                          RECEIVED NYSCEF: 04/02/2021



             SUPREME COURT OF THE STATE OF NE'W YORK
            JZJLH~L}F QUEP-NS                                                     INDEX N0.:707629/2021
            PATRICIA RIVERS,
                                                                     Plaintiff,
                             -against-

            DICK'S SPORTING GOODS, INC. and I>r1IFI1LST CORPORATION,

                                                                     Defendant.



                  SITPPLEMENTAL SUNIlViONS AND AMENDED VERIFIED COMPLAINT



                                                 Attarneysfor Plainti,fJ`'(s)
                                      Ofj`'ice and Post Offece Address, Telephone
                                            700 White Plains Road, Suite 381
                                               Scarsdale, New York 10583
                                                     (914) 821-6900

            Sir:     Please take notice

                     Notice ofEntiv
                     that.the w'sthin,is a,(certified) ttoe copy of an Order duly entered in the office of
                     the Clerk of the witliin named Court on                 2021.
                     Nt►tice. of Settlement
                     that an Order of wluch the within is a trae copy will be presented for settlement to
            the
                     Hon.          , one of the judges of the within named Court,           , New York on
                     (10 days), 2021 at      a.m.
            Dated:
            To:
                                                                             Yonrs, etc.

                                                                     RANDAZZO & GIFFORDS, P.C.
                                                                    Attorneys for Plaintiff(s)
                                                                     O,f~j"ice and Post Office Address
                                                                     700 White Plains Road, Suite 381
                                                                     Scarsdale, New York 10583
                                                                    (914)821-6900




                                                         6 of 6
